Citation Nr: 1806118	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-41 838	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for arachnoiditis, including cerebral cysts with symptoms of headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability and altered temperature sensation in the hands, prior to January 31, 2014.
.
2.  Entitlement to a disability rating in excess of 60 percent for chronic fatigue with headaches, cognitive impairment, night sweats and sense of fever associated with arachnoiditis, from January 31, 2014.

3.  Entitlement to a disability rating in excess of 40 percent for cerebral cyst with right hand desensitivity to temperature, from January 31, 2014.

4.  Entitlement to a disability rating in excess of 30 percent for cerebral cysts with left hand desensitivity to temperature, from January 31, 2014.

5.  Entitlement to a disability rating in excess of 20 percent for cervical pain with limited motion associated with arachnoiditis, from January 31, 2014.

6.  Entitlement to a disability rating in excess of 10 percent for cerebral cysts with vertigo associated with arachnoiditis, from January 31, 2014.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for a disability rating higher than 20 percent for residuals of arachnoiditis and denied claims for service connection for cerebral cysts, a cervical spine condition, vertigo, and headaches.

In an August 2009 rating decision, the RO granted service connection for cerebral cysts as part of the disability due to arachnoiditis.  The RO also determined that the disability was manifested by recurrent headaches, vertigo, fatigue, neck pain with limitation of motion (in reference to the cervical spine condition), temperature instability, and altered temperature sensation in the hands, and assigned a higher rating of 30 percent.  

In June 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In September 2011 and November 2013, the Board remanded the appeal for additional development.

In a May 2015 rating decision, the RO granted separate disability ratings for: chronic fatigue with headaches, cognitive impairment, night sweats and general temperature instability associated with arachnoiditis, with a disability rating of 60 percent; cerebral cysts with right hand desensitivity to temperature with a disability rating of 40 percent; cerebral cysts with left hand desensitivity to temperature with a disability rating of 30 percent; cervical pain with limited motion with a disability rating of 20 percent; cerebral cysts with vertigo with a disability rating of 10 percent, all effective January 31, 2014.  The previous combined rating for arachnoiditis and cerebral cyst with symptoms of recurrent headache, neck pain with limited motion, vertigo, temperature instability, fatigue and altered temperature sensation in hands associated with status post intervertebral disc disease, lumbar spine with status post laminectomy, was discontinued effective January 31, 2014, the date of the separate disability ratings.

In November 2013, the Board also remanded the issue of entitlement to specially adapted housing assistance.  In the May 2015 rating decision, the RO granted entitlement to specially adapted housing.  As the Veteran's claim for specially adapted housing was granted in full, it is no longer before the Board.

The Board notes that in November 2013, the Board referred the issue of whether entitlement to a TDIU should be restored.  This issue was adjudicated in a June 2014 rating decision.



FINDING OF FACT

On October 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims of entitlement to a disability rating higher than 30 percent for arachnoiditis, including cerebral cysts with symptoms of headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability and altered temperature sensation in the hands, prior to January 31, 2014; entitlement to a disability rating in excess of 60 percent for chronic fatigue with headaches, cognitive impairment, night sweats and sense of fever associated with arachnoiditis, from January 31, 2014; entitlement to a disability rating in excess of 40 percent for cerebral cyst with right hand desensitivity to temperature, from January 31, 2014; entitlement to a disability rating in excess of 30 percent for cerebral cysts with left hand desensitivity to temperature, from January 31, 2014; entitlement to a disability rating in excess of 20 percent for cervical pain with limited motion associated with arachnoiditis, from January 31, 2014; and entitlement to a disability rating in excess of 10 percent for cerebral cysts with vertigo associated with arachnoiditis, from January 31, 2014, by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


